Citation Nr: 0308945	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  01-00 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the right distal tibia, currently evaluated as 20 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1972.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that increased the evaluation of service-
connected residuals of a fracture of the right distal tibia 
from 10 percent to 20 percent, effective April 20, 1998.

In July 2002, the RO denied entitlement to service connection 
for herniated discs, nerve impingement, and a left leg 
condition.  These issues are not before the Board because the 
veteran has yet to initiate appellate review by filing a 
notice of disagreement with respect to these issues.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302 
(2002).  

In January 2003, the veteran appeared at a VA facility in El 
Paso, Texas, and testified at a videoconference hearing 
before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of the hearing is of record.


REMAND

A remand is required for compliance with the duty to assist 
provisions contained in the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2002).  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran stated that his right distal tibia 
fracture has been treated at VA medical facility in 
Albuquerque, New Mexico.  Although these records are 
constructively in VA's possession, see Bell v. Derwinski, 2 
Vet. App. 611 (1992), they are not in the claims file.  The 
veteran also testified at the January 2003 videoconference 
hearing that he is receiving Social Security Administration 
(SSA) disability benefits in part due to the residuals of his 
right distal tibia fracture, and SSA records are not in the 
claims file.  See Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).  As the above-cited evidence is in the custody of a 
Federal department or agency, the RO should make as many 
requests as are necessary to obtain the relevant records, 
unless the RO concludes that the records sought do not exist 
or that further efforts to obtain the records would be 
futile.  See 38 C.F.R. § 3.159(c)(2).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  Although the veteran was examined in October 2001, a 
reexamination is necessary to make a decision in this case 
because there is indication of an increase in severity since 
the last examination.  See Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 400 (1997); 
VAOPGCPREC 11-95.  In a February 2002 VA Form 21-4138, 
Statement in Support of Claim, the veteran reported that his 
right lower leg condition had increased in severity, to 
include constant pain and severe weakness.  At the January 
2003 hearing, he testified that the ankle pain was now 
"24/7." 

Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
remanded for the following:

1.  Make the necessary arrangements to 
obtain the veteran's VA treatment records 
from Albuquerque, New Mexico, VA medical 
facility dated from 1999 forward and from 
the El Paso, Texas, VA medical facility 
dated from 2002 forward.

2.  Make the necessary arrangements to 
obtain a copy of the SSA's favorable 
disability determination, as well as the 
records relied upon in making that 
determination.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a VA orthopedic 
examination, limited to the right lower 
extremity.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted, including x-
rays if indicated, and the examiner 
should review the results of any testing 
prior to completion of the report.  

The examiner should identify all 
residuals attributable to the veteran's 
service-connected right distal tibia 
fracture. 

The examiner should note the range of 
motion for the right ankle and knee and 
should state what is considered normal 
range of motion for those joints.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right ankle and/or knee is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should discuss in detail the 
effect of the symptomatology resulting 
from the service-connected residuals of 
the right distal tibia fracture.  The 
examiner should state whether there is 
any malunion of the tibia and fibula with 
marked knee or ankle disability; or any 
nonunion of the tibia and fibula, with 
loose motion, requiring a brace.  
Additionally, if there is both knee and 
ankle impairment attributed to the tibia 
fracture, the examiner should so state.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claims.

5.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  

6.  If the decision with respect to the 
claim on appeal remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


